      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 1 of 42 PageID #: 3455

USCA4 Appeal: 18-1159     Doc: 123          Filed: 02/05/2019   Pg: 1 of 42




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                               No. 18-1159


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

        6.56 ACRES OF LAND, OWNED BY SANDRA TOWNES POWELL, Montgomery
        County Tax Map Parcel No. 015900 and being MVP Parcel No. VA-MO-3370; 1.81
        ACRES OF LAND, OWNED BY ROBERT M. JONES AND DONNA THOMAS
        JONES, Montgomery County Tax Map Parcel No. 024588 and being MVP Parcel No.
        VA-MO-5511; 1.29 ACRES OF LAND, OWNED BY ROBERT M. JONES AND
        DONNA THOMAS JONES, Montgomery County Tax Map Parcel No. 024591 and
        being MVP Parcel No. VA-MO-5512; 0.52 ACRES OF LAND, OWNED BY EMILIE
        M. OWEN AND RICHARD CLARK OWEN, Franklin County Tax Map Parcel No.
        0380002204B and being MVP Parcel No. VA-FR-4129 (AR FR-294),

                    Defendants - Appellants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00492-EKD)


                                               No. 18-1165


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

        TERESA D. ERICKSON, POA for Gerald Wayne Corder (Parcel ID NO. 20-362-20. An
        Easement to construct, operate and maintain a 42-inch gas transmission line across
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 2 of 42 PageID #: 3456

USCA4 Appeal: 18-1159     Doc: 123          Filed: 02/05/2019   Pg: 2 of 42




        properties in the counties of Braxton, Lewis, Harrison, Webster, and Wetzel, WV;
        LORENA B. KRAFFT, POA for Randall N. Corder (Parcel ID NO. 20-362-21. An
        Easement to construct, operate and maintain a 42-inch gas transmission line across
        properties in the counties of Braxton, Lewis, Harrison, Webster, and Wetzel, WV,

                    Defendants - Appellants.


        Appeal from the United States District Court for the Northern District of West Virginia,
        at Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cv-00211-IMK)


                                               No. 18-1175


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

        0.335 ACRES OF LAND, OWNED BY GEORGE LEE JONES, Giles County Tax Map
        Parcel No. 47-1-1 and being MVP Parcel No. VA-GI-200.044; 0.65 ACRES OF LAND,
        OWNED BY MICHAEL S. HURT AND MARY FRANCES K. HURT, Franklin County
        Tax Map Parcel No. 0380002204A and being MVP Parcel No. VA-FR-4130 (AR FR-
        294); 1.52 ACRES OF LAND, OWNED BY VERNON V. BEACHAM, SR. AND
        VERNON V. BEACHAM, II, Giles County Tax Map Parcel No. 44A-1-34 and being
        MVP Parcel No. VA-GI-051; 2.83 ACRES OF LAND, OWNED BY VERNON V.
        BEACHAM, SR. AND VERNON V. BEACHAM, II, Giles County Tax Map Parcel No.
        44A-1-33 and being MVP Parcel VA-GI-052; 4.88 ACRES OF LAND, OWNED BY
        CLARENCE B. GIVENS AND KAROLYN W. GIVENS, Giles County Tax Map Parcel
        No. 47-9 and being MVP Parcel No. VA-GI-200.041; 2.01 ACRES OF LAND, OWNED
        BY GEORGE LEE JONES, Giles County Tax Map Parcel No. 47-1-2 and being MVP
        Parcel No. VA-GI-200.045; 2.09 ACRES OF LAND, OWNED BY STEVEN C.
        HODGES AND JUDY R. HODGES, Craig County Tax Map Parcel No. 120-A-10 and
        120-A-10A and being MVP Parcel No. VA-CR-200.047; 0.66 ACRES OF LAND,
        OWNED BY GORDON WAYNE JONES AND DONNA W. JONES, Craig County Tax
        Map Parcel No. 120-A-13 and being MVP Parcel No. VA-CR-200.049; 0.71 ACRES OF
        LAND, OWNED BY ROANOKE VALLEY 4-WHEELERS ASSOCIATION,
        Montgomery County Tax Map Parcel No. 031198 and being MVP Parcel No. VA-MO-
        4264 (AR-MN-276); 1.53 ACRES OF LAND, OWNED BY ROANOKE VALLEY 4-
        WHEELERS ASSOCIATION, Montgomery County Tax Map Parcel No. 016068 and
        being MVP Parcel No. VA-MO-4265 (AR MN-276); 1.53 ACRES OF LAND, OWNED

                                                    2
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 3 of 42 PageID #: 3457

USCA4 Appeal: 18-1159     Doc: 123          Filed: 02/05/2019   Pg: 3 of 42




        BY STEPHEN W. BERNARD AND ANNE W. BERNARD, Franklin County Tax Map
        Parcel No. 0370001901 and being MVP Parcel No. BVA-FR-13; 5.88 ACRES OF
        LAND, OWNED BY WENDELL WRAY FLORA AND MARY MCNEIL FLORA,
        Franklin County Tax Map Parcel No. 0380002000 and being MVP Parcel No. VA-FR-
        017.21; 3.70 ACRES OF LAND, OWNED BY MICHAEL S. HURT AND MARY
        FRANCES K. HURT, Franklin County Tax Map Parcel No. 0380002204 and being MVP
        Parcel No. VA-FR-017.25; 1.97 ACRES OF LAND, OWNED BY KEITH M. WILSON
        AND MARY K. WILSON, Franklin County Tax Map Parcel No. 0370009906 and being
        MVP Parcel No. VA-FR-017.44; 6.50 ACRES OF LAND, MORE OR LESS, OWNED
        BY NEW RIVER CONSERVANCY, INC., Located in Giles County, Virginia being a
        portion of Giles County Tax Map Parcel No. 29-25B and being MVP Parcel No. VA-GI-
        035,

                    Defendants - Appellants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00492-EKD)


                                               No. 18-1181


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

        0.01 ACRES OF LAND, OWNED BY BENNY L. HUFFMAN, Giles County Tax Map
        Parcel No. 46-25 B and being MVP Parcel No. VA-GI-5779; 0.01 ACRES OF LAND,
        OWNED BY JEREMY JOSEPH RICE AND MICHELLE RENEE RICE, Roanoke
        County Tax Map Parcel No. 111.00-01-58.00-0000 and being MVP Parcel No. VA-RO-
        5627; 0.01 ACRES OF LAND, OWNED BY ROY A. STEVENS, Franklin County Tax
        Map Parcel No. 0440018800 and being MVP Parcel No. VA-FR-5496; 0.02 ACRES OF
        LAND, OWNED BY DANIEL G. MYERS AND DEBORAH L. MYERS, Franklin
        County Tax Map Parcel No. 0440019801 and being MVP Parcel No. VA-FR-5502; 0.04
        ACRES OF LAND, OWNED BY BRUCE M. WOOD AND JENNIFER M. WOOD,
        Franklin County Tax Map Parcel No. 0440200600 and being MVP Parcel No. VA-FR-
        5791; 2.75 ACRES OF LAND, OWNED BY HELENA DELANEY TEEKELL,
        TRUSTEE OF THE HELENA DELANEY TEEKELL TRUST, Craig County Tax Map
        Parcel No. 120-A-12 and being MVP Parcel No. VA-CR-200.048; 2.81 ACRES OF
        LAND, OWNED BY ROBERT W. CRAWFORD OR PATRICIA D. CRAWFORD,

                                                    3
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 4 of 42 PageID #: 3458

USCA4 Appeal: 18-1159   Doc: 123       Filed: 02/05/2019   Pg: 4 of 42




        TRUSTEES UNDER THE CRAWFORD LIVING TRUST, AND ANITA NEAL
        HUGHES, Craig County Tax Map Parcel No. 121-A-15 and being MVP Parcel No. VA-
        CR-200.053; 2.60 ACRES OF LAND, OWNED BY HELENA DELANEY TEEKELL,
        TRUSTEE OF THE HELENA DELANEY TEEKELL TRUST, Craig County Tax Map
        Parcel No. 120-A-14A and being MVP Parcel No. VA-CR-5343; 0.15 ACRES OF
        LAND, OWNED BY DONALD W. LONG AND EVELYN W. LONG, Montgomery
        County Tax Map Parcel No. 021560 and being MVP Parcel No. BVMO-25; 0.07 ACRES
        OF LAND, OWNED BY GEORGE A. CRAIGHEAD AND HELEN P. CRAIGHEAD,
        Montgomery County Tax Map Parcel No. 016298 and being MVP Parcel No. VA-MO-
        011; 1.90 ACRES OF LAND, OWNED BY JOSEPH PATRICK TOMELTY,
        Montgomery County Tax Map Parcel No. 013819 and being MVP Parcel No. VA-MO-
        060; 0.89 ACRES OF LAND, OWNED BY DONALD W. LONG AND EVELYN W.
        LONG, Montgomery County Tax Map Parcel No. 021559 and being MVP Parcel No.
        VA-MO-062; 0.392 ACRES OF LAND, OWNED BY TRAVIS SCOTT LANCASTER
        AND TRACY LYNN TAYLOR, Montgomery County Tax Map Parcel No. 033280 and
        being MVP Parcel No. VA-MO-064 (AR-MN-271); 23.74 ACRES OF LAND, OWNED
        BY MARK W. CRONK, ALISON G. CRONK AND THE NATURE CONSERVANCY,
        Roanoke County Tax Map Parcel No. 093.00-01-44.00-0000 and being MVP Parcel No.
        VA-RO-038; 1.89 ACRES OF LAND, OWNED BY TRUSTEES OF EVANGEL
        FOURSQUARE CHURCH, Roanoke County Tax Map Parcel No. 093.00-01-47.00-0000
        and being MVP Parcel No. VA-RO-039; 5.38 ACRES OF LAND, OWNED BY LUCY
        A. PRICE, Franklin County Tax Map Parcel No. 0240003400 and being MVP Parcel No.
        VA-FR-008; 3.11 ACRES OF LAND, OWNED BY RUSSELL E. CALLAWAY AND
        HEIDE K. CALLAWAY, Franklin County Tax Map Parcel No. 0240005400 and being
        MVP Parcel No. VA-FR-015.02; 5.93 ACRES OF LAND, OWNED BY CHARLES
        FREDERICK FLORA AND STEPHANIE M. FLORA, Franklin County Tax Map Parcel
        No. 0380002002 and being MVP Parcel No. VA-FR-017.20; 0.07 ACRES OF LAND,
        OWNED BY DALE E. ANGLE AND MARY A. ANGLE, TRUSTEES OF THE DALE
        E. ANGLE AND MARY A. ANGLE JOINT REVOCABLE TRUST, Franklin County
        Tax Map Parcel No. 0440006400 and being MVP Parcel No. VA-FR-077.01; 2.14
        ACRES OF LAND, OWNED BY DALE E. ANGLE AND MARY A. ANGLE,
        TRUSTEES UNDER THE DALE E. AND MARY A. ANGLE JOINT REVOCABLE
        TRUST, Franklin County Tax Map Parcel No. 0440006501 and being MVP Parcel No.
        VA-FR-078; 11.86 ACRES OF LAND, OWNED BY DONALD B. BARNHART,
        Franklin County Tax Map Parcel No. 0440007300 and being MVP Parcel No. VA-FR-
        081; 10.21 ACRES OF LAND, OWNED BY WILLIAM DAVID BOARD, JAMES R.
        BOARD, SUSAN BOARD MYERS, NANCY B. FLORA, AND KENNETH CRAIG
        BOARD, Franklin County Tax Map Parcel No. 0450006100 and being MVP Parcel No.
        VA-FR-128; 0.30 ACRES OF LAND, OWNED BY ROBERT ALAN PEGRAM,
        Franklin County Tax Map Parcel No. 0650401600 and being MVP Parcel No. VA-FR-
        155.01; 1.85 ACRES OF LAND, OWNED BY OYLER LAND AND LEASING, LLC,
        Franklin County Tax Map Parcel No. 0240004000 and being MVP Parcel No. VA-FR-
        4126 (AR FR-291); 0.83 ACRES OF LAND, OWNED BY SUSAN BOARD MYERS,

                                               4
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 5 of 42 PageID #: 3459

USCA4 Appeal: 18-1159     Doc: 123          Filed: 02/05/2019   Pg: 5 of 42




        WILLIAM DAVID BOARD, KENNETH CRAIG BOARD, AND NANCY BOARD
        FLORA, a/k/a William D. Board, Franklin County Tax Map Parcel No. 0450012003 and
        being MVP Parcel No. VA-FR-4141 (AR FR-313); 0.56 ACRES OF LAND, OWNED
        BY OWNED BY WILLIAM D. BOARD, Franklin County Tax Map Parcel No.
        0450012005 and being MVP Parcel No. VA-FR-4277 (AR FR-313); 0.97 ACRES OF
        LAND, OWNED BY WILLIAM DAVID BOARD, KENNETH CRAIG BOARD,
        SUSAN B. MYERS, NANCY B. FLORA, AND JAMES R. BOARD, Franklin County
        Tax Map Parcel No. 0450012001 and being MVP Parcel No. VA-FR-4278 (AR FR-313);
        0.12 ACRES OF LAND, OWNED BY ANGELA L. MCGHEE AND FREDRICK C.
        MCGHEE, Franklin County Tax Map Parcel No. 0370009905 and being MVP Parcel No.
        VA-FR-5411; 0.07 ACRES OF LAND, OWNED BY RUSSELL W. LAWLESS,
        Franklin County Tax Map Parcel No. 0370009907 and being MVP Parcel No. VA-FR-
        5413; 0.04 ACRES OF LAND, OWNED BY RONALD B. EDWARDS, SR., GLORIA
        MARTIN, TERRANCE EDWARDS, LINDA WHITE, RUBY PENN, JANIS E.
        WALLER, CRYSTAL DIANE EDWARDS, AND PENNY EDWARDS BLUE, Franklin
        County Tax Map Parcel No. 0660009502 and being MVP Parcel No. VA-FR-5434; 0.44
        ACRES OF LAND, OWNED BY SHELBY A. LAW, Franklin County Tax Map Parcel
        No. 0440200400 and being MVP Parcel No. VA-FR-5492; 3.15 ACRES OF LAND,
        OWNED BY ROBERT WAYNE MORGAN AND PATRICIA ANN MORGAN,
        Franklin County Tax Map Parcel No. 0440018700 and being MVP Parcel No. VA-FR-
        5493; 3.11 ACRES OF LAND, OWNED BY JAMES GLYNWOOD HAYNES, JR.,
        Franklin County Tax Map Parcel No. 0440020001 and being MVP Parcel No. VA-FR-
        5504; 0.95 ACRES OF LAND, OWNED BY JAMES GLYNWOOD HAYNES, JR.,
        Franklin County Tax Map Parcel No. 0440019500 and being MVP Parcel No. VA-FR-
        5505; 0.38 ACRES OF LAND, OWNED BY JAMES GLYNWOOD HAYNES, JR.,
        Franklin County Tax Map Parcel No. 0440019300 and being MVP Parcel No. VA-FR-
        5507,

                    Defendants - Appellants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00492-EKD)


                                               No. 18-1187


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

                                                    5
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 6 of 42 PageID #: 3460

USCA4 Appeal: 18-1159    Doc: 123       Filed: 02/05/2019   Pg: 6 of 42




        0.09 ACRES OF LAND, OWNED BY GARY HOLLOPTER AND ALLISON
        HOLLOPTER, Giles County Tax Map Parcel No. 30-4B and being MVP Parcel No. VA-
        GI-5310; 0.18 ACRES OF LAND, OWNED BY GEORGIA LOU HAVERTY, Giles
        County Tax Map Parcel No 30-4A and being MVP Parcel No. BVGI-10; 6.50 ACRES
        OF LAND, OWNED BY SIZEMORE INCORPORATED OF VIRGINIA, f/k/a National
        Committee for the New River, Giles County Tax Map Parcel No. 29-25B and being MVP
        Parcel No. VA-GI-035; 1.23 ACRES OF LAND, OWNED BY EAGLE'S NEST
        MINISTRIES, INC., Giles County Tax Map Parcel No. 29-25 and being MVP Parcel No
        VA-GI-035.01; 10.67 ACRES OF LAND, OWNED BY DOE CREEK FARM,
        INCORPORATED, Giles County Tax Map Parcel No.30-4 and being MVP Parcel No.
        VA-GI-049; 2.19 ACRES OF LAND, OWNED BY STEPHEN D. LEGGE, DAVID
        LEGGE, AND PHYLLIS J. LEGGE, Giles County Tax Map Parcel No. 44-3-3A and
        being MVP Parcel No. VA-GI-057; 5.25 ACRES OF LAND, OWNED BY MARY
        VIRGINIA REYNOLDS, SAMUEL HALE REYNOLDS, AND MARY SUTTON
        REYNOLDS, Giles County Tax Map Parcel No. 46-1-3 and being MVP Parcel No. VA-
        GI-097.01; 8.60 ACRES OF LAND, OWNED BY DOWDY FARM LLC, Giles County
        Tax Map Parcel No. 46-52 and being MVP Parcel No. VA-GI-4250; 0.22 ACRES OF
        LAND, OWNED BY DOWDY FARM, LLC, Giles County Tax Map Parcel No. 46-52
        A. and being MVP Parcel No. VA-GI-5790; 10.26 ACRES OF LAND, OWNED BY
        SAMUEL HALE REYNOLDS AND MARY SUTTON REYNOLDS, Giles County Tax
        Map Parcel No. 46-1-2A and being MVP Parcel No. VA-GI-5922; 7.18 ACRES OF
        LAND, OWNED BY MICHAEL EDWARD SLAYTON, TRUSTEE OR MARGARET
        MCGRAW SLAYTON, TRUSTEE, MARGARET MCGRAW SLAYTON LIVING
        TRUST, Montgomery County Tax Map Parcel No. 024590 and being MVP Parcel No.
        VA-MO-3371; 0.22 ACRES OF LAND, OWNED BY LENORA W. MONTUORI AND
        LENORA MONTUORI AND KRISTINA MONTUORI HILLMAN, TRUSTEES OF
        THE ANTONIO MONTUORI FAMILY TRUST, Roanoke County Tax Map Parcel No.
        117.00-01-41.00-0000 and being MVP Parcel No. BVRO-12; 0.41 ACRES OF LAND,
        OWNED BY JAMES D. SCOTT AND KAREN B. SCOTT, Roanoke County Tax Map
        Parcel No. 093.00-01-34.01-0000 and being MVP Parcel No. VA-RO-030 (AR RO-281);
        2.17 ACRES OF LAND, OWNED BY JAMES D. SCOTT AND KAREN B. SCOTT,
        Roanoke County Tax Map Parcel No. 093.00-01-33.00-0000 and being MVP Parcel No.
        VA-RO-042; 0.341 ACRES OF LAND, OWNED JAMES D. SCOTT AND KAREN B.
        SCOTT, Roanoke County Tax Map Parcel No. 093.00-01-33.01-0000 and being MVP
        Parcel No. VA-RO-043; 0.41 ACRES OF LAND, OWNED BY LENORA W.
        MONTUORI, Roanoke County Tax Map Parcel No. 110.00-01-54.00-0000 and being
        MVP Parcel No. VA-RO-058; 4.31 ACRES OF LAND, OWNED BY JAMES T.
        CHANDLER AND KATHY E. CHANDLER, Roanoke County Tax Map Parcel No.
        111.00-01-62.01-0000 and being MVP Parcel No. VA-RO-060; 4.31 ACRES OF LAND,
        OWNED BY JAMES T. CHANDLER AND KATHY E. CHANDLER, Roanoke County
        Tax Map Parcel No 117.00-01-38.00-0000 and being MVP Parcel No. VA-RO-061; 1.91
        ACRES OF LAND, OWNED BY LENORA W. MONTUORI AND LENORA

                                                6
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 7 of 42 PageID #: 3461

USCA4 Appeal: 18-1159     Doc: 123        Filed: 02/05/2019   Pg: 7 of 42




        MONTUORI AND KRISTIN MONTUORI HILLMAN, TRUSTEES OF THE
        ANTONIO MONTUORI FAMILY TRUST, Roanoke County Tax Map Parcel No.
        117.00-01-43.02-0000 and being MVP Parcel No. VA-RO-062; 0.91 ACRES OF LAND,
        OWNED BY LENORA W. MONTUORI AND LENORA MONTUORI AND
        KRISTINA MONTUORI HILLMAN, TRUSTEES OF THE ANTONIO MONTUORI
        FAMILY TRUST, Roanoke County Tax Map Parcel No. 117.00-01-43.00-0000, Being
        MVP Parcel No. VA-RO-063; 2.99 ACRES OF LAND, OWNED BY LENORA W.
        MONTUORI AND LENORA MONTUORI AND KRISTINA MONTUORI HILLMAN,
        TRUSTEES OF THE ANTONIO MONTUORI FAMILY TRUST, Roanoke County Tax
        Map Parcel No. 117.00-01-46.00-0000 and Being Parcel No. VA-RO-064; 0.20 ACRES
        OF LAND, OWNED BY LENORA W. MONTUORI AND LENORA MONTUORI
        AND KRISTINA MONTUORI HILLMAN, TRUSTEES OF THE ANTONIO
        MONTUORI FAMILY TRU, Roanoke County Tax Map Parcel No. 117.00-01-43.01-
        0000 and being MVP Parcel No. VA-RO-065; 0.19 ACRES OF LAND, OWNED BY
        LENORA W. MONTUORI AND LENORA MONTUORI AND KRISTINA
        MONTUORI HILLMAN, TRUSTEES OF THE ANTONIO MONTUORI FAMILY
        TRUST, Roanoke County Tax Map Parcel No. 117.00-01-42.00-0000 and being MVP
        Parcel No. VA-RO-066; 2.43 ACRES OF LAND, OWNED BY LENORA W.
        MONTUORI AND LEMORA MONTUORI AND KRISTINA MONTUORI HILLMAN,
        TRUSTEES OF THE ANTONIO MONTUORI FAMILY TRUST, Roanoke County Tax
        Map Parcel No. 117.00-01-45.00-0000 and being MVP Parcel No. VA-RO-067; 0.50
        ACRES OF LAND, OWNED BY LENORA W. MONTUORI AND LENORA
        MONTUORI AND KRISTINA MONTUORI HILLMAN, TRUSTEES OF THE
        ANTONIO MONTUORI FAMILY TRUST, Roanoke County Tax Map Parcel No.
        117.00-01-41.01-0000 and being MVP Parcel No. VA-RO-4124; 0.33 ACRES OF
        LAND, OWNED BY LENORA W. MONTUORI AND LENORA MONTUORI AND
        KRISTINA MONTUORI HILLMAN, TRUSTEES OF THE ANTONIO MONTUORI
        FAMILY TRUST, Roanoke County Tax Map Parcel No. 117.00-01-41.02-0000 and
        being MVP Parcel No. VA-RO-4125; 8.21 ACRES OF LAND, OWNED BY
        OCCANNEECHI, INC., Franklin County Tax Map Parcel No. 0250004100 and being
        MVP Parcel No. VA-FR-017.11; 21.98 ACRES OF LAND, OWNED BY
        OCCANNEECHI, INC., Franklin County Tax Map Parcel No. 0380001501 and being
        MVP Parcel No. VA-FR-017.15; 8.67 ACRES OF LAND, OWNED BY JAMES D.
        SCOTT AND KAREN B. SCOTT, Roanoke County Tax Map Parcel No. 093.00-01-
        34.00-0000 and being MVP Parcel No. VA-RO-040,

                    Defendants - Appellants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00492-EKD)



                                                  7
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 8 of 42 PageID #: 3462

USCA4 Appeal: 18-1159     Doc: 123          Filed: 02/05/2019   Pg: 8 of 42




                                              No. 18-1242


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

        0.09 ACRES OF LAND, OWNED BY LARRY BERNARD CUNNINGHAM AND
        CAROLYN A. CUNNINGAM, Roanoke County Tax Map Parcel No. 063.00-01-20.03-
        0000 and being MVP Parcel No. VA-RO-5781; 0.11 ACRES OF LAND, OWNED BY
        JUNE SMITH, RAY SMITH, PATRICIA S. DEVECHA, STEPHEN R. SMITH,
        BARRY SCOTT SMITH, DOUGLAS F. SMITH, DAVID L. SMITH, FRED APGAR,
        RUTH APGAR GLOCK, DONALD APGAR, GREGORY M. A, a/k/a Raymond Foster
        Smith, a/k/a Fred I. Apgar, a/k/a Frederick Apgar, a/k/a Gregory M. Apgar, a/k/a Angela
        H. Apgar, Unknown Heirs and Assigns of the Following June Smith, and Ray Smith,
        Roanoke Co. Tax Map Parcel No. 063.00-01-25.00-0000 and being MVP Parcel No. VA-
        RO-033; 0.14 ACRES OF LAND, OWNED BY UNKNOWN HEIRS OR ASSIGNS OF
        ANTHONY B. NOVITZKI AND JOANNE A. LOFARO, Franklin County Tax Map
        Parcel No. 0440206600 and being MVP Parcel No. VA-FR-5500; 4.90 ACRES OF
        LAND, OWNED BY BRENDA LYNN WILLIAMS, Giles County Tax Map Parcel No.
        46-15 and being MVP Parcel No. VA-GI-200.019; 0.19 ACRES OF LAND, OWNED
        BY CLETUS WOODROW BOHON AND BEVERLY ANN BOHON, Montgomery
        County Tax Map Parcel No. 030271 and being MVP Parcel No. VA-MN-5233 (AR MN-
        278.01); 0.39 ACRES OF LAND, OWNED BY JAMES C. LAW AND CAROLYN D.
        LAW, Montgomery County Tax Map Parcel No. 032431 And being MVP Parcel No.
        VA-MN-5234 (AR MN-278.01); 2.08 ACRES OF LAND, OWNED BY DONALD D.
        APGAR AND MILDRED M. APGAR, Montgomery County Tax Map Parcel No.
        000843 and being MVP Parcel No. VA-MO-012; 2.69 ACRES OF LAND, OWNED BY
        BRIAN DAVID GLOCK AND SUSAN ELIZABETH GLOCK BUCH, Montgomery
        County Tax Map Parcel No. 000844 and being MVP Parcel No. VA-MO-013; 2.74
        ACRES OF LAND, OWNED BY CLETUS WOODROW BOHON AND BEVERLY
        ANN BOHON, Montgomery County Tax Map Parcel No. 017761 and being MVP Parcel
        No. VA-MO-022; 2.12 ACRES OF LAND, OWNED BY JAMES CABEL LAW AND
        CAROLYN DIANA EANES LAW, Montgomery County Tax Map Parcel No. 018808
        and being MVP Parcel No. VA-MO-024; 4.67 ACRES OF LAND, OWNED BY JAMES
        CABEL LAW AND CAROLYN DIANA EANES LAW, Montgomery County Tax Map
        Parcel No. 011673 and being MVP Parcel No. VA-MO-025; 12.20 ACRES OF LAND,
        OWNED BY JUNE SMITH, RAY SMITH, PATRICIA S. DEVECHA, STEPHEN R.
        SMITH, BARRY SCOTT SMITH, DOUGLAS F. SMITH, DAVID L. SMITH, FRED

                                                    8
      Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 9 of 42 PageID #: 3463

USCA4 Appeal: 18-1159     Doc: 123         Filed: 02/05/2019    Pg: 9 of 42




        APGAR, RUTH APGAR GLOCK, GREGORY M. APGAR, AND ANG, a/k/a Raymond
        Foster Smith, a/k/a Fred I. Apgar, a/k/a Frederick I. Apgar, Unknown Heirs or Assigns of
        the Following June Smith, and Ray Smith, Montgomery Co. Tax Map Parcel No. 120001
        and MVP Parcel No. VA-MO-084; 3.35 ACRES OF LAND, OWNED BY THOMAS W.
        TRIPLETT AND BONNIE B. TRIPLETT, Montgomery County Tac Map Parcel No.
        024589 and being MVP Parcel No. VA-MO-5514; 2.07 ACRES OF LAND, OWNED
        BY PHYLLIS M. HUTTON, Montgomery County Tax Map Parcel No. 009443 and
        being MVP Parcel No. VA-MO-5515; 3.01 ACRES OF LAND, OWNED BY PHYLLIS
        M. HUTTON, Montgomery County Tax Map Parcel No. 026945 and being MVP Parcel
        No. VA-MO-5516; 6.86 ACRES OF LAND, OWNED BY JULIANA BERNHOLZ
        AND IRINA BERNHOLZ SIEGRIST, Montgomery County Tax Map Parcel No. 015895
        and being MVP Parcel No. VA-MO-5526; 0.38 ACRES OF LAND, OWNED BY
        JAMES C. LAW AND CAROLYN D. LAW, Montgomery County Tax Map Parcel No.
        002833 and being MVP Parcel No. VA-MO-5626; 4.03 ACRES OF LAND, OWNED
        BY MATTHEW D. ROLLIER AND DEANNA D. ROBINSON, Roanoke County Tax
        Map Parcel No. 102.00-01-12.00-0000 and Bring MVP Parcel No. BVRO-04; 0.47
        ACRES OF LAND, OWNED BY BRUCE M. COFFEY AND MARY E. COFFEY,
        Roanoke County Tax Map Parcel No. 102.00-01-13.00-0000 and being MVP Parcel No.
        BVRO-05; 13.47 ACRES OF LAND, OWNED BY JOHN COLES TERRY, III,
        Roanoke County Tax Map Parcel No. 102.00-01-08.00-0000 and being MVP Parcel No.
        VA-RO-045; 8.37 ACRES OF LAND, OWNED BY FRANK H. TERRY, JR., JOHN
        COLES TERRY, III, AND ELIZABETH LEE TERRY, a/k/a Elizabeth Lee Reynolds,
        Roanoke County Tax Map Parcel No. 102.00-01-02.00-0000 and being MVP Parcel No.
        VA-RO-046; 1.40 ACRES OF LAND, OWNED BY MARY ELLEN RIVES, Roanoke
        County Tax Map Parcel No. 103.00-02-43.00-0000 and being MVP Parcel No. VA-RO-
        051; 1.85 ACRES OF LAND, OWNED BY JACQULINE J. LUCKI, Roanoke County
        Tax Map Parcel No. 102.00-01-14.00-0000 and being MVP Parcel No. VA-RO-052; 9.89
        ACRES OF LAND, OWNED BY ELIZABETH LEE TERRY, a/k/a Elizabeth Lee
        Reynolds, Roanoke County Tax Map Parcel No. 110.00-01-44.00-0000 and being MVP
        Parcel No. VA-RO-054; 4.72 ACRES OF LAND, OWNED BY FRED W. VEST,
        Roanoke County Tax Map Parcel No. 110.00-01-56.00-0000 and being MVP Parcel No.
        VA-RO-056; 2.93 ACRES OF LAND, OWNED BY LOIS KING WALDRON AND
        LOIS MABEL WALDRON MARTIN, Roanoke County Tax Map Parcel No. 110.00-01-
        50.00-0000 and being MVP Parcel No. VA-RO-057; 2.05 ACRES OF LAND, OWNED
        BY HOWARD M. THOMPSON AND CHRISTINE W. THOMPSON, Roanoke County
        Tax Map Parcel No. 118.00-01-09.00-0000 and being MVP Parcel No. VA-RO-068; 0.94
        ACRES OF LAND, OWNED BY MARTIN G. MORRISON AND PATRICIA A.
        BOYD, Roanoke County Tax Map Parcel No. 063.00-01-20.00-0000 and being MVP
        Parcel No. VA-RO-4115; 2.20 ACRES OF LAND, OWNED BY HILAH PARKS
        TERRY, FRANK H. TERRY, JR., ELIZABETH LEE TERRY, JOHN COLES TERRY
        III, GRACE MINOR TERRY, Unknown Heirs or Assigns of Frank H. Terry, Sr.,
        Roanoke County Tax Map Parcel No. 103.00-02-01.00-0000 and being MVP Parcel No.
        VA-RO-4118 (AR RO-283); 0.28 ACRES OF LAND, OWNED BY JACQULINE J.

                                                   9
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 10 of 42 PageID #: 3464

USCA4 Appeal: 18-1159   Doc: 123       Filed: 02/05/2019   Pg: 10 of 42




        LUCKI, Roanoke County Tax Map Parcel No. 102.00-01-13.01-0000 and being MVP
        Parcel No. VA-RO-50; 0.32 ACRES OF LAND, OWNED BY GRACE MINOR
        TERRY, Roanoke County Tax Map Parcel No. 102.00-01-01.02-0000 and being MVP
        Parcel No. VA-RO-5149 (AR RO-279.01); 0.34 ACRES OF LAND, OWNED BY
        ROBIN B. AUSTIN AND ALLEN R. AUSTIN, Roanoke County Tax Map Parcel No.
        110.00-01-45.00-0000 and being MVP Parcel No. VA-RO-5222 (AR RO-285); 0.33
        ACRES OF LAND, OWNED BY ELIZABETH LEE TERRY, a/k/a Elizabeth Lee
        Reynolds, Roanoke County Tax Map Parcel No. 093.00-01-46.00-0000 and being MVP
        Parcel No. VA-RO-5228 (ATWS-1224); 0.31 ACRES OF LAND, OWNED BY
        REBECCA JANE DAMERON, Roanoke County Tax Map Parcel No. 111.00-01-61.00-
        0000 and being MVP Parcel No. VA-RO-5383; 0.15 ACRES OF LAND, OWNED BY
        FRANK W. HALE AND FLOSSIE I. HALE AND ROBERT MATTHEW HAMM AND
        AIMEE CHASE HAMM, Roanoke County Tax Map Parcel No. 110.00-01-56.01-0000
        and being MVP Parcel No. VA-RO-5748; 0.26 ACRES OF LAND, OWNED BY
        LARRY BERNARD CUNNINGHAM AND CAROLYN A. CUNNINGHAM, Roanoke
        County Tax Map Parcel No. 063.00-01-21.00-0000 and being MVP Parcel No. VA-RO-
        5785; 1.38 ACRES OF LAND, OWNED BY ALVIN E. WRAY, LINDA L. WRAY, L.
        BENTON WRAY, JR., AND DIANE S. WRAY, Franklin County Tax Map Parcel No.
        250002100 and being MVP Parcel No. VA-FR-017; 11.45 ACRES OF LAND, OWNED
        BYL. BENTON WRAY, JR., DIANE S. WRAY, ALVIN E. WRAY, AND LINDA L.
        WRAY, Franklin County Tax Map Parcel No. 0250002200 and being MVP Parcel No.
        VA-FR-017.02; 2.74 ACRES OF LAND, OWNED BY MARK A. PETTIPIECE AND
        TERESA J. PETTIPIECE, Giles County Tax Map Parcel No. 47-1-3 and being MVP
        Parcel No. VA-GI-200.046; 0.87 ACRES OF LAND, OWNED BY BOBBY I. JONES
        AND RICHARD WAYNE JONES REVOCABLE TRUST, RICHARD WAYNE
        JONES, TRUSTEE, Franklin County Tax Map Parcel No. 0430105200 and being MVP
        Parcel No. VA-FR-070.01; 1.60 ACRES OF LAND, OWNED BY SANDRA H.
        LANCASTER, Franklin County Tax Map Parcel No. 0430105000 and being MVP Parcel
        No. VA-FR-073; 3.70 ACRES OF LAND, OWNED BY DAVID J. WERNER, BETTY
        B. WERNER, IAN ELLIOTT REILLY, AND CAROLYN ELIZABETH REILLY,
        Franklin County Tax Map Parcel No. 0440004300 and being MVP Parcel No. VA-FR-
        076.01; 1.72 ACRES OF LAND, OWNED BY GUY W. BUFORD AND MARGARET
        S. BUFORD, Franklin County Tax Map Parcel No. 0440004400 and being MVP Parcel
        No. VA-FR-077; 0.292 ACRES OF LAND, OWNED BY GAIL DUDLEY SMITHERS
        AND GINGER K. SMITHERS, Franklin County Tax Map Parcel No. 0450008100 and
        being MVP Parcel No. VA-FR-113; 8.56 ACRES OF LAND, OWNED BY GAIL
        DUDLEY SMITHERS AND GINGER K. SMITHERS, Franklin County Tax Map Parcel
        No. 0450000902 and being MVP Parcel No. VA-FR-114; 8.60 ACRES OF LAND,
        OWNED BY GAIL DUDLEY SMITHERS, Franklin County Tax Map Parcel No.
        0450001600 and being MVP Parcel No. VA-FR-117; 3.92 ACRES OF LAND, OWNED
        BY GAIL DUDLEY SMITHERS AND GINGER K. SMITHERS, Franklin County Tax
        Map Parcel No. 0450006800 and being MVP Parcel No. VA-FR-119; 0.32 ACRES OF
        LAND, OWNED BY GAIL DUDLEY SMITHERS, Franklin County Tax Map Parcel

                                              10
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 11 of 42 PageID #: 3465

USCA4 Appeal: 18-1159     Doc: 123          Filed: 02/05/2019   Pg: 11 of 42




        No. 0450001500 and being MVP Parcel No. VA-FR-5151 (ATWS-1266); 0.15 ACRES
        OF LAND, OWNED BY RUSSELL R. BARKSDALE, JR., Franklin County Tax Map
        Parcel No. 0370009904 and being MVP Parcel No. VA-FR-5415; 4.14 ACRES OF
        LAND, OWNED BY MARK E. DANIEL AND ANGELA D. DANIEL, Franklin
        County Tax Map Parcel No. 0440011600 and being MVP Parcel No. VA-FR-5476; 7.82
        ACRES OF LAND, OWNED BY THOMAS O. WHITE, JR., TRUSTEE OF THE
        BEVERLY A. MCLAUGHLIN TESTAMENTARY TRUST, Pittsylvania County Tax
        Map Parcel No. 1489-86-7542 and being MVP Parcel No. VA-PI-029.05; 1.23 ACRES
        OF LAND, OWNED BY JAMES M. GRUBBS, EVELENA GRUBBS ROUSE, AND
        ENZY GRUBBS ANDERSON, UNKNOWN HEIRS OR ASSIGNS OF JAMES M.
        GRUBB, a/k/a Evelyn Rouse, Pittsylvania County Tax Map Parcel Nos. 2436-05-4452
        and 2436-05-2564 and being MVP Parcel No. VA-PI-104; 3.42 ACRES OF LAND,
        OWNED BY HENRY COX AND JANET DEGROFF, Montgomery County Tax Map
        Parcel No. 032870 and being MVP Parcel No. VA-MO-5520; 3.74 ACRES OF LAND,
        OWNED BY JEROME DAVID HENRY AND DORIS MARIE HENRY, Roanoke
        County Tax Map Parcel No. 110.00-01-46.00-0000 and being MVP Parcel No. VA-RO-
        055,

                    Defendants - Appellants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cv-00492-EKD)


                                               No. 18-1300


        MOUNTAIN VALLEY PIPELINE, LLC,

                    Plaintiff - Appellee,

              v.

        CHERYL L. BOONE, Parcel ID No. 7-7-27.2; KERRY N. BOONE, Parcel ID No. 7-7-
        27.2; ORUS ASHBY BERKLEY, Parcel ID No. 7-15A-13, 7-15A-13.1; TAMMY A.
        CAPALDO, Parcel ID No. 7-15-125; CARLA D. FOUNTAIN, Parcel ID No. 05-19-36,
        05-19-24; DENNIS F. FOUNTAIN, Parcel ID No. 05-19-36, 05-19-24; ROBERT M.
        JARRELL, Parcel ID No. 7-11-15; DAVID ALLEN JOHNSON, Parcel ID No. 05-19-9;
        EVERETT JOHNSON, JR., Parcel ID No. 05-19-9; WAYNE JOHNSON, Parcel ID No.
        05-19-9; MAURY JOHNSON, Parcel ID No. 05-19-9; ELISABETH TOBEY, Parcel ID
        No. 11-84-10; RONALD TOBEY, Parcel ID No. 11-84-10; PATRICIA J. WILLIAMS,
        Parcel ID No. 05-25-1.13,

                                                   11
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 12 of 42 PageID #: 3466

USCA4 Appeal: 18-1159     Doc: 123         Filed: 02/05/2019    Pg: 12 of 42




                    Defendants - Appellants.


        Appeal from the United States District Court for the Southern District of West Virginia,
        at Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:17-cv-04214)


        Argued: September 25, 2018                                   Decided: February 5, 2019


        Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


        Affirmed by published opinion. Judge Harris wrote the opinion, in which Chief Judge
        Gregory and Judge Wynn joined.


        ARGUED: Derek Owen Teaney, APPALACHIAN MOUNTAIN ADVOCATES, INC.,
        Lewisburg, West Virginia; Christopher Stephen Johns, JOHNS & COUNSEL PLLC,
        Austin, Texas, for Appellants. Wade Wallihan Massie, PENN, STUART & ESKRIDGE,
        Abingdon, Virginia; Nicolle Renee Snyder Bagnell, REED SMITH, LLP, Pittsburgh,
        Pennsylvania, for Appellee. ON BRIEF: Jeremy Hopkins, CRANFILL SUMNER &
        HARTZOG LLP, Raleigh, North Carolina, for Appellants in 18-1159 and 18-1242.
        Charles M. Lollar, LOLLAR LAW, PLLC, Norfolk, Virginia, for Appellants in 18-1159,
        18-1242, and 18-1300. Isak J. Howell, LAW OFFICE OF ISAK HOWELL, Roanoke,
        Virginia, for Appellants in 18-1165, 18-1175, and 18-1300.        Kevin DeTurris,
        BLANKINGSHIP & KEITH, P.C., Fairfax, Virginia, for Appellants in 18-1181. Stephen
        J. Clarke, WALDO & LYLE, P.C., Norfolk, Virginia, for Appellants in 18-1187. Mark
        E. Frye, Seth M. Land, PENN, STUART & ESKRIDGE, Abingdon, Virginia; Colin E.
        Wrabley, REED SMITH LLP, Pittsburgh, Pennsylvania, for Appellee.




                                                  12
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 13 of 42 PageID #: 3467

USCA4 Appeal: 18-1159     Doc: 123         Filed: 02/05/2019    Pg: 13 of 42




        PAMELA HARRIS, Circuit Judge:

              In October 2017, the Federal Energy Regulatory Commission approved the

        application of Mountain Valley Pipeline, LLC, to construct a natural gas pipeline through

        West Virginia and Virginia. Building and maintaining that pipeline would require access

        to thousands of private properties, under which the pipeline would be buried.

        Accordingly, the Commission’s approval permits Mountain Valley to obtain easements

        along the pipeline route through eminent domain where it cannot do so through private

        agreements.

               Mountain Valley successfully negotiated easements allowing access onto the land

        of most of the affected landowners. To obtain the rest of the required easements, it

        initiated condemnation proceedings.     Three district courts granted partial summary

        judgment to Mountain Valley, recognizing its right to take the easements. And because

        the eminent domain proceedings – including multiple trials to determine the amount of

        just compensation for each easement – would take years to complete, the courts also

        issued preliminary injunctions granting Mountain Valley immediate possession of the

        easements, so that it could begin construction without delay.       To ensure that the

        landowners would be compensated fully, the district courts required Mountain Valley to

        post deposits, which the landowners could draw upon while the proceedings continued.

              On appeal, the landowners do not dispute the grant of partial summary judgment

        to Mountain Valley, conceding that Mountain Valley has the substantive right to take

        easements by eminent domain. Thus, the only question before us is whether Mountain

        Valley may gain access to those easements now, or whether it must wait to start

                                                   13
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 14 of 42 PageID #: 3468

USCA4 Appeal: 18-1159       Doc: 123        Filed: 02/05/2019     Pg: 14 of 42




        construction until the district courts can sort out just compensation. We hold that the

        district courts did not abuse their discretion in allowing Mountain Valley immediate

        possession, and therefore affirm the injunction orders.



                                                     I.

                                                    A.

                In October 2015, Mountain Valley applied to the Federal Energy Regulatory

        Commission (“FERC” or the “Commission”) for authorization to construct a 303.5-mile-

        long, 42-inch-diameter pipeline from Wetzel County, West Virginia, to Pittsylvania

        County, Virginia.    When complete, the pipeline would transport up to two million

        dekatherms of natural gas per day, enabling shippers to access markets in the Northeast,

        Mid-Atlantic, and Southeast. Close to 300 parties, including residents and environmental

        groups, intervened in the Commission’s process, and FERC received more than 2,000

        written and oral comments during its review.

                On October 13, 2017, the Commission issued a “certificate of public convenience

        and necessity” (the “Certificate”) under the Natural Gas Act, 15 U.S.C. § 717f(e). The

        Commission found that the proposed pipeline is in the public interest, would meet a

        market demand, and is “environmentally acceptable.”         J.A. 2853.   The Certificate

        authorized Mountain Valley to construct and operate the proposed pipeline, contingent on

        numerous conditions. Most significant for this appeal, the Certificate requires that the

        pipeline be complete and available for service within three years – that is, by October

        2020.

                                                    14
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 15 of 42 PageID #: 3469

USCA4 Appeal: 18-1159        Doc: 123        Filed: 02/05/2019    Pg: 15 of 42




                  Under the Natural Gas Act, legal challenges to a Commission certificate and its

        underlying public-interest determination may proceed only through specified routes. A

        party wishing to contest a certificate first must apply for rehearing before the

        Commission. 15 U.S.C. § 717r(a). After that, review may be had in the United States

        Court of Appeals for the District of Columbia or another federal circuit court with

        jurisdiction.    Id. § 717r(b).    Here, though numerous parties have challenged the

        Certificate, their efforts thus far have been unsuccessful. In November 2017, various

        intervenors applied to the Commission for rehearing and a stay of the Certificate, which

        ultimately was denied. While that request was pending, at least three petitions for review

        and for stay pending review were filed with the D.C. Circuit, which denied the stay

        requests. 1 Appalachian Voices v. Fed. Energy Reg. Comm’n, No. 17-1271, 2018 U.S.

        App. LEXIS 2924 (D.C. Cir. Feb. 2, 2018). Importantly, the Certificate remains effective

        while these legal challenges proceed. See 15 U.S.C. § 717r(c) (neither the filing of an

        application for rehearing nor commencement of judicial proceedings stays a FERC

        order).




                  1
                The Commission denied the request for rehearing and to stay the Certificate in
        June 2018, several months after the issuance of the district court orders challenged in this
        appeal. Mountain Valley Pipeline, LLC, Equitrans, L.P., 163 FERC ¶ 61,197 (June 15,
        2018). This prompted the filing of at least five new petitions for review of the Certificate
        and for stay pending review in the Court of Appeals for the District of Columbia. The
        D.C. Circuit denied those additional stay requests, as well, and those cases are ongoing.
        See Appalachian Voices v. Fed. Energy Reg. Comm’n, No. 17-1271, 2018 WL 4600685
        (D.C. Cir. Aug. 30, 2018).


                                                     15
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 16 of 42 PageID #: 3470

USCA4 Appeal: 18-1159       Doc: 123          Filed: 02/05/2019   Pg: 16 of 42




               By late November 2017, within weeks of obtaining the Certificate, Mountain

        Valley had entered into three master construction services agreements to lay the pipeline.

        Mountain Valley sought to commence construction by February 2018 with completion

        anticipated for December 2018, well before the Commission’s deadline of October 2020.

        Because tree-clearing in areas with protected bats must be completed during the winter

        season (between mid-November and March), even a brief delay would have postponed

        the project’s start date until November 2018. However, Mountain Valley had developed

        a schedule to proceed in the event of that contingency, under which it still expected to

        meet the Commission’s in-service deadline.

               Mountain Valley acquired rights-of-way to portions of approximately 85 percent

        of the properties along the approved pipeline route in anticipation of construction. These

        include both permanent easements along the pipeline route, allowing its pipeline to lie

        underneath the land, and temporary easements for construction. However, Mountain

        Valley was unable to reach agreement with the hundreds of landowners who are now

        parties to this litigation (the “Landowners” 2).

                                                      B.

               Under the Natural Gas Act, Mountain Valley’s certificate entitles it to exercise the

        power of eminent domain to obtain any rights-of-way it cannot otherwise acquire, as

        necessary to construct, operate, or maintain the planned pipeline.       See 15 U.S.C. §

               2
                 This opinion typically uses the term “Landowners” to refer to all of the
        landowners in this consolidated appeal. When used in the context of a particular district
        court case, however, it refers only to the defendant landowners in that proceeding.


                                                      16
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 17 of 42 PageID #: 3471

USCA4 Appeal: 18-1159       Doc: 123         Filed: 02/05/2019    Pg: 17 of 42




        717f(h). In other words, where Mountain Valley is unable to negotiate an easement with

        a landowner along the pipeline route, it may obtain a condemnation order granting an

        easement for a fair price set by the court.

               Between receiving its Certificate in October 2017 and early December of that

        year, Mountain Valley commenced proceedings in three different district courts to

        condemn a 50-foot-wide path along the pipeline route in each jurisdiction. Within days

        of commencing each proceeding, Mountain Valley moved for partial summary judgment

        on its substantive right to take the easements by eminent domain. In the same motions,

        the company sought preliminary injunctions granting immediate access and possession

        during the pendency of the proceedings, in order to prevent construction delays.

               Each of the district courts granted Mountain Valley’s motion in full. 3 As to partial

        summary judgment, the district courts each held that Mountain Valley was entitled, as a

        matter of law, to acquire the necessary easements along the pipeline route by eminent



               3
                 Of the three district court opinions, one is published and two are unpublished.
        The opinion of the Northern District of West Virginia is published at Mountain Valley
        Pipeline, LLC v. Simmons, 307 F. Supp. 3d 506 (N.D.W. Va. 2018). The unpublished
        opinion of the Western District of Virginia can be located at Mountain Valley Pipeline,
        LLC v. Easements to Construct, Operate, & Maintain a Nat. Gas Pipeline, No. 7:17-cv-
        00492, 2018 WL 648376 (W.D. Va. Jan. 31, 2018). The unpublished opinion of the
        Southern District of West Virginia can be located at Mountain Valley Pipeline, LLC v. An
        Easement to Construct, Operate & Maintain a 42-Inch Gas Transmission Line, No. 2:17-
        cv-04214, 2018 WL 1004745 (S.D.W. Va. Feb. 21, 2018). For ease of reference, we will
        refer to these opinions as the “N.D.W. Va. Opinion,” the “W.D. Va. Opinion,” and the
        “S.D.W. Va. Opinion.” Citations to the N.D.W. Va. Opinion refer to its published
        version, and citations to the other two opinions refer to the Joint Appendix filed by the
        parties on appeal.


                                                      17
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 18 of 42 PageID #: 3472

USCA4 Appeal: 18-1159       Doc: 123         Filed: 02/05/2019      Pg: 18 of 42




        domain. Under 15 U.S.C. § 717f(h), the courts explained, the holder of a duly issued

        Commission certificate has the right to condemn property if it is necessary for pipeline

        construction and operation and cannot be acquired by private agreement. And that is so,

        they continued, regardless of pending legal challenges to that certificate or related

        litigation; only FERC itself or the appropriate court of appeals may stay enforcement of a

        Commission certificate while other legal proceedings are resolved. Because there was no

        factual dispute as to satisfaction of the necessary conditions, the courts concluded,

        Mountain Valley was entitled to exercise eminent domain and condemn the specified

        portions of the Landowners’ properties.

               But that eminent domain process, one district court estimated, could take more

        than three years to complete – bringing it outside FERC’s in-service deadline of October

        2020 – as the courts conducted proceedings to determine the amount of just

        compensation for each of the hundreds of easements in question. Accordingly, the courts

        turned to Mountain Valley’s motions for preliminary injunctions, which sought

        immediate access while those proceedings were ongoing. Applying the four-pronged test

        for a preliminary injunction set out in Winter v. Natural Resources Defense Council, Inc.,

        555 U.S. 7, 20 (2008), which requires the movant to establish “that he is likely to succeed

        on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

        relief, that the balance of equities tips in his favor, and that an injunction is in the public

        interest,” each district court granted Mountain Valley’s request for immediate possession

        of the easements.



                                                      18
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 19 of 42 PageID #: 3473

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019   Pg: 19 of 42




               The first element of the Winter test – likelihood of success on the merits – was

        easily satisfied, as the courts “ha[d] already determined on the merits that Mountain

        Valley has the right to condemn the landowners’ property interests.”        S.D.W. Va.

        Opinion, at J.A. 2715. On the second element – irreparable harm – the district courts

        held that Mountain Valley would suffer various forms of irreparable injury if it were

        required to delay construction until after completion of the eminent domain proceedings.

        Most important, without a preliminary injunction, Mountain Valley would be unable to

        meet the Commission’s October 2020 in-service deadline, which could come and go

        before the courts had finally determined due compensation for the hundreds of easements

        at issue.

               In response, the Landowners proposed that any injunctive relief be delayed until

        November 2018, when bat-conservation regulations again would permit seasonal tree-

        clearing and, according to its own contingency schedule, Mountain Valley could

        commence construction and still expect to meet the Commission’s deadline. But that

        delay itself, the district courts found, would impose substantial economic losses on

        Mountain Valley, in the form of lost revenues, carrying costs, and contractual fees that

        Mountain Valley would not be able to recover “in this or any other litigation.” N.D.W.

        Va. Opinion, 307 F. Supp. 3d at 526. The district courts carefully considered Mountain

        Valley’s evidence on this issue, questioning whether Mountain Valley’s losses might be

        mitigated. All concluded, however, that on the facts presented, Mountain Valley had

        satisfied its burden of establishing irreparable harm.



                                                     19
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 20 of 42 PageID #: 3474

USCA4 Appeal: 18-1159      Doc: 123         Filed: 02/05/2019     Pg: 20 of 42




               The district courts further held that Mountain Valley’s losses would exceed any

        harms a preliminary injunction might cause the Landowners, and that the balance of the

        equities – the third Winter factor – therefore favored preliminary relief. The key finding

        here, as one court explained it, was that virtually all harms identified by the Landowners

        would be inflicted as a result of the exercise of eminent domain itself, and not because of

        the preliminary injunction: Completion of the pipeline “will have the same impact on

        [Landowners’] property whether [Mountain Valley] is granted immediate access or

        commences construction only after [L]andowners have received just compensation.”

        N.D.W. Va. Opinion, 307 F. Supp. 3d at 530.

               On the fourth element – the public interest – the district courts relied heavily on

        the Certificate itself, which was predicated on the Commission’s finding that construction

        of the pipeline is in the public interest. The Landowners disagreed with that assessment,

        citing the dissenting opinion of one of the FERC commissioners and arguing that pipeline

        construction in fact would have negative effects on the environment and areas of

        historical and cultural importance. As the district courts explained, however, challenges

        to a FERC certificate must follow the prescribed statutory route, and condemnation

        proceedings may not be used to mount a collateral attack. “The Court will not second-

        guess FERC’s determination that [Mountain Valley’s] project will benefit the public need

        for natural gas as the [Landowners] request; FERC possesses the expertise necessary to

        make that determination.” Id. at 531.

               Accordingly, the district courts all found that Mountain Valley satisfied the Winter

        preliminary injunction standard and should be granted immediate possession. At the

                                                    20
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 21 of 42 PageID #: 3475

USCA4 Appeal: 18-1159     Doc: 123         Filed: 02/05/2019    Pg: 21 of 42




        same time, the courts recognized that the Landowners were entitled to a “reasonable,

        certain, and adequate provision” for obtaining just compensation at the end of the

        condemnation proceedings. See, e.g., W.D. Va. Opinion, at J.A. 1432 (quoting Cherokee

        Nation v. S. Kan. Ry. Co., 135 U.S. 641, 659 (1890)). The courts thus required that

        Mountain Valley make a deposit in an amount several times the estimated value of each

        easement. 4 During the pendency of the proceedings, each Landowner would be entitled

        to draw on that fund, up to the estimated value of the easement across its property. The

        district courts also required Mountain Valley to post a surety bond in an amount double

        each easement’s estimated value, conditioned on its payment of just compensation at the

        conclusion of proceedings.



                                                   II.

              The Landowners have not appealed the entry of partial summary judgment against

        them, nor the merits determination on which it rests: that under 15 U.S.C. § 717f(h),

        Mountain Valley currently has the right to exercise eminent domain and take easements

        on their property to build and operate the FERC-approved pipeline. But they do dispute

        the appropriateness of preliminary relief, and timely appealed the issuance of the three




              4
                 Appraisal values ranged from $3,001 for many of the easements to six figures for
        some. The $3,001 estimate tracks the jurisdictional provision of the National Gas Act,
        limiting federal jurisdiction to those cases in which “the amount claimed by the owner of
        the property to be condemned exceeds $3,000.” 15 U.S.C. § 717f(h).


                                                   21
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 22 of 42 PageID #: 3476

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019      Pg: 22 of 42




        preliminary injunctions awarding Mountain Valley immediate possession of the

        easements while just compensation is determined.

               We “review the decision to grant or deny a preliminary injunction for an abuse of

        discretion.” Safety-Kleen, Inc. v. Wyche, 274 F.3d 846, 859 (4th Cir. 2001). A clear

        error in factual findings or a mistake of law is grounds for reversal. WV Ass’n of Club

        Owners & Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009). But

        abuse of discretion is a deferential standard, and so long as “the district court’s account of

        the evidence is plausible in light of the record viewed in its entirety, [we] may not

        reverse,” even if we are “convinced that . . . [we] would have weighed the evidence

        differently.” Walton v. Johnson, 440 F.3d 160, 173 (4th Cir. 2006) (en banc) (quoting

        Anderson v. Bessemer City, 470 U.S. 564, 573–74 (1985)).

               The Landowners advance two principal arguments against the preliminary

        injunctions.   First, they argue that federal courts lack authority to grant immediate

        possession – that is, possession prior to the determination and payment of just

        compensation – and that the injunctions therefore are legally infirm.            And in the

        alternative, they argue that the district courts improperly applied the Winter factors and

        abused their discretion in awarding preliminary relief here. For the reasons given below,

        we disagree on both counts.

                                                     A.

               We begin with the Landowners’ threshold argument: that district courts may not

        order immediate possession of condemned property under 15 U.S.C. § 717f(h). Instead,

        the Landowners contend, the district courts were authorized to grant Mountain Valley

                                                     22
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 23 of 42 PageID #: 3477

USCA4 Appeal: 18-1159      Doc: 123         Filed: 02/05/2019     Pg: 23 of 42




        access to the easements in question only after eminent domain proceedings were

        completed, with just compensation for each individual easement calculated and paid.

               We note at the outset that this is a statutory argument, not a constitutional one.

        The Landowners concede, as they must, that the Constitution does not prohibit

        condemnations in which possession comes before compensation. The Supreme Court

        settled that question nearly 130 years ago in Cherokee Nation, holding that the

        Constitution “does not provide or require that compensation shall be actually paid in

        advance of the occupancy of the land to be taken.” 135 U.S. at 659. So long as the

        owner is assured through “reasonable, certain, and adequate” means that he ultimately

        will be compensated fairly, constitutional requirements are met. Id. The district courts in

        this case carefully followed Cherokee Nation, insisting on “adequate protections to [the

        Landowners] to ensure that they will receive just compensation,” W.D. Va. Opinion, at

        J.A. 1432, and the Landowners do not dispute that the required deposits and bonds satisfy

        this standard.

               Instead, the Landowners argue that there was no statutory authority for what they

        call “take-first, pay-later” condemnations. Under the Natural Gas Act, they insist, the

        district courts were permitted to grant possession only after the determination and

        payment of just compensation. This is so, they contend, because the Act does not

        expressly allow for immediate possession, and thus implicitly forecloses the courts from

        granting that possession through the equitable remedy of a preliminary injunction.

               But as the Landowners recognize, our court has rejected precisely this argument

        before, holding in East Tennessee Natural Gas Co. v. Sage, 361 F.3d 808 (4th Cir. 2004)

                                                    23
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 24 of 42 PageID #: 3478

USCA4 Appeal: 18-1159      Doc: 123         Filed: 02/05/2019     Pg: 24 of 42




        that a federal court indeed may grant a gas company immediate possession of private

        property along an approved pipeline route, with payment of just compensation to follow.

        In Sage, as in this case, a gas company filed condemnation proceedings to access

        numerous properties along the route of a Commission-approved pipeline. 361 F.3d at

        819–20. The district court first concluded that the gas company had a substantive right to

        exercise eminent domain over the easements sought. Id. at 820, 823. It then invoked its

        traditional equitable authority to grant a preliminary injunction allowing immediate

        possession, in order to avoid construction delays. Id. at 820. The landowners appealed to

        this court, arguing that the district court lacked “equitable power to order immediate

        possession in a condemnation case,” given the absence of any express authorization in the

        Natural Gas Act. Id. at 820.

               We disagreed. What the landowners’ argument “overlook[ed],” we explained,

        was “the preliminary injunction remedy provided in the Federal Rules of Civil Procedure

        that were adopted with the tacit approval of Congress.” Id. at 824. Once a gas company

        had established its substantive right to eminent domain under the National Gas Act, we

        concluded, it was entitled to apply under Rule 65(a) for a preliminary injunction, subject

        to the normal rules governing the availability of equitable relief. Id. And contrary to the

        landowners’ argument, we found ample “safeguards in place to protect the landowner.”

        Id. at 826. The district court’s requirement that the gas company deposit with the court

        an amount equal to the appraised value of the easements satisfied the Cherokee Nation

        standard. Id. at 824. And if the deposit turned out to be less than the final compensation

        awarded, we noted, the landowners would remain protected:                When immediate

                                                    24
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 25 of 42 PageID #: 3479

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019     Pg: 25 of 42




        possession is granted through a preliminary injunction, title itself does not pass until

        compensation is ascertained and paid, so the landowners could proceed with a trespass

        action if the company did not promptly make up the difference. Id. at 825–26 (citing

        Cherokee Nation, 135 U.S. at 660).

               This case is on all fours with Sage. As in Sage, there already has been a finding

        that the gas company has a substantive right to condemn the easements in question, here

        in the form of partial summary judgment rulings that are unchallenged on appeal. And

        the district courts adequately safeguarded the Landowners’ interests with a deposit

        provision that is similar to but more protective than the one we approved in Sage, in that

        it requires Mountain Valley to deposit with the court an amount that is several times

        larger than the estimated value of the condemned easements 5 – making it exceedingly

        unlikely that resort to the trespass actions envisioned in Sage ever could be required.

               The Landowners do not dispute that Sage, by its terms, governs this case.

        Instead, they argue that Sage was wrongly decided, and to give the court an opportunity

        to correct what they see as an important misstep, they moved for an initial hearing of this

        appeal en banc. 6 Our court denied that motion. Order, Mountain Valley Pipeline, LLC v.


               5
                 Two of the district courts required each deposit to be three times the respective
        easement’s appraisal value, while the third district court required the deposit to be four
        times the appraisal value.
               6
                Among other contentions, the Landowners argue that Sage created a circuit split
        with Northern Border Pipeline Co. v. 86.72 Acres, 144 F.3d 469 (7th Cir. 1998), which
        held that the district court lacked authority to issue a preliminary injunction ordering
        landowners to grant the pipeline company immediate possession of land. However, as
        we expressly recognized in Sage, the pipeline company in Northern Border had not yet
        (Continued)
                                                     25
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 26 of 42 PageID #: 3480

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019     Pg: 26 of 42




        6.56 Acres of Land, No. 18-1159 (4th Cir. May 25, 2018). Accordingly, we remain

        bound to follow Sage.      See United States v. Collins, 415 F.3d 304, 311 (4th Cir.

        2005) (“A decision of a panel of this court becomes the law of the circuit and is binding

        on other panels unless it is overruled by a subsequent en banc opinion of this court or a

        superseding contrary decision of the Supreme Court.” (internal quotation marks

        omitted)).   And as we have explained, Sage squarely forecloses the Landowners’

        argument that the district courts lacked the authority to grant immediate possession in a

        Natural Gas Act condemnation.

                                                     B.

               The only remaining question for this panel is whether the district courts abused

        their discretion in issuing preliminary injunctions under the Winter standard. On this

        question, too, Sage is highly instructive. In Sage, after holding that district courts may

        grant immediate possession to a gas company with a valid FERC certificate, we went on

        to consider whether the gas company could satisfy the standard conditions for




        obtained a district court order finding that it was entitled to the land; accordingly, it had
        no equitable right to seek a preliminary injunction granting immediate possession. Sage,
        361 F.3d at 828; see also Transwestern Pipeline Co., LLC v. 17.19 Acres of Prop., 550
        F.3d 770, 777 (9th Cir. 2008) (distinguishing Sage from Northern Border on this basis).
        In this case, however, unlike Northern Border, Mountain Valley has obtained such orders
        of condemnation.


                                                     26
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 27 of 42 PageID #: 3481

USCA4 Appeal: 18-1159       Doc: 123          Filed: 02/05/2019     Pg: 27 of 42




        preliminary relief. 361 F.3d at 828–30. 7 It could, we concluded, and we affirmed the

        district court’s preliminary injunction as within its discretion. Id. at 830.

               Success on the merits was not only likely but guaranteed, we held, given the

        district court’s determination – uncontested on appeal – that the gas company had the

        right to condemn the landowners’ property. Id. at 829–30. We sustained as amply

        supported by the record the district court’s finding that the gas company would suffer

        irreparable harm in the absence of preliminary relief, both because it would be forced to

        breach contracts it already had entered into and absorb the financial consequences, and

        because the “extended period of time” necessary to hold multiple compensation hearings

        would make it impossible for the company to meet its FERC deadline. Id. at 828–29.

        The landowners, by contrast, had identified no cognizable harm flowing from preliminary

        relief rather than condemnation itself; any interference with the “productive capacity of

        their land” would be the same even if compensation was paid and determined before

        access was granted. Id. at 829. Finally, FERC’s issuance of a certificate was enough to

        establish that the pipeline project would serve the public interest, and a “delay in

        construction would postpone” the benefits identified by FERC. Id. at 830.



               7
                 At the time Sage was decided, we analyzed preliminary injunctions under the
        balance-of-hardship approach set out in Blackwelder Furniture Co. of Statesville, Inc. v.
        Selig Mfg. Co., 550 F.2d 189, 195 (4th Cir. 1977). We “recalibrated” that approach after
        Winter, which requires a party seeking preliminary relief to satisfy all four prongs of the
        preliminary-injunction standard, and does not employ a sliding scale. See Pashby v.
        Delia, 709 F.3d 307, 320 (4th Cir. 2013); Winter, 555 U.S. at 20. But because Sage
        separately analyzed each of the four Winter prongs, it remains directly on point.


                                                      27
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 28 of 42 PageID #: 3482

USCA4 Appeal: 18-1159         Doc: 123     Filed: 02/05/2019     Pg: 28 of 42




               Since Sage was decided in 2004, many courts, both within and outside this circuit,

        have issued preliminary injunctions granting immediate possession to gas companies

        under closely analogous circumstances. See, e.g., S.D.W. Va. Opinion, at J.A. 2713–14

        (collecting district court cases); Columbia Gas Transmission, LLC v. 1.01 Acres, 768

        F.3d 300, 314–16 (3d Cir. 2014); All. Pipeline L.P. v. 4.360 Acres of Land, 746 F.3d 362,

        368–69 (8th Cir. 2014); cf. Transwestern Pipeline Co. v. 17.19 Acres of Prop., 550 F.3d

        770, 775–78 (9th Cir. 2008) (holding that immediate possession is appropriate once the

        court has determined that the gas company has a right to condemn).

               It is with Sage and this body of authority in mind that we review the district

        courts’ preliminary injunctions for abuse of discretion, applying Winter’s four-pronged

        test. For the reasons given below, we find no abuse of discretion and affirm the entry of

        preliminary relief.

                                                        1.

               The first Winter prong – likelihood of success on the merits – is uncontested, and

        for good reason. Mountain Valley has done more than establish a likelihood of success

        on the merits; it already has succeeded on the merits. The district courts granted partial

        summary judgment to Mountain Valley on its claim that it is entitled to exercise the

        power of eminent domain over the Landowners’ property, notwithstanding the pendency

        of legal challenges to the Certificate, and the Landowners have not challenged those

        rulings on appeal. There is no question, then, that Mountain Valley may take easements




                                                   28
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 29 of 42 PageID #: 3483

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019    Pg: 29 of 42




        across the properties at issue, making this the rare preliminary-injunction case in which

        success on the merits is guaranteed. 8

                                                         2.

               We also find no clear error or abuse of discretion in the district courts’ findings

        that Mountain Valley would incur irreparable harm absent preliminary injunctions, in

        satisfaction of Winter’s second element. To establish irreparable harm, the movant must

        make a “clear showing” that it will suffer harm that is “neither remote nor speculative,

        but actual and imminent.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802,

        812 (4th Cir. 1991) (internal quotation marks omitted). Additionally, the harm must be

        irreparable, meaning that it “cannot be fully rectified by the final judgment after trial.”

        Stuller, Inc. v. Steak N Shake Enters., 695 F.3d 676, 680 (7th Cir. 2012) (internal

        quotation marks omitted). The district courts properly applied that standard here, and we

        have no ground for disturbing their conclusions.

               First and most important, it is undisputed that without preliminary relief, Mountain

        Valley almost certainly would be unable to meet FERC’s October 2020 in-service

        deadline. As the court explained in Sage, construction of a pipeline is a lengthy and

        complex process:      “Certain portions of the project have to be completed before


               8
                 This unusual posture also addresses the Landowners’ argument that mandatory
        preliminary injunctions – those that alter rather than preserve the status quo – are
        disfavored. See Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir. 1994). Whatever the
        general force of that observation, where “the applicants’ right to relief [is] indisputably
        clear,” as here, mandatory injunctive relief remains available. See Communist Party of
        Ind. v. Whitcomb, 409 U.S. 1235, 1235 (1972).


                                                    29
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 30 of 42 PageID #: 3484

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019     Pg: 30 of 42




        construction can begin on other portions,” and “any single parcel has the potential of

        holding up the entire project.” 361 F.3d at 829. The district courts found that this case is

        no exception, describing the eleven distinct segments of pipeline construction that must

        be sequenced around a limited window during which federal regulations allow for

        necessary tree-clearing. See N.D.W. Va. Opinion, 307 F. Supp. 3d at 527. But at the

        same time, determining just compensation for the multiple tracts of land affected by a

        pipeline is itself a lengthy and complex process, see Sage, 361 F.3d at 828–29, which in

        this case could extend for three years or more, taking it past the Commission’s deadline

        of October 2020. The combined effect is that without a preliminary injunction, Mountain

        Valley likely would lose the right to construct the pipeline altogether – an outcome that

        qualifies as an irreparable injury under Sage. See id. at 829.

               In response to that straightforward case for preliminary relief, the Landowners

        urged the district courts to adopt a more “narrow[] analy[sis],” focused on whether

        Mountain Valley “needs access to their properties now or whether it still can meet

        FERC’s deadline if granted access later.” N.D.W. Va. Opinion, 307 F. Supp. 3d at 528.

        Specifically, the Landowners argued that entry of any preliminary injunction should be

        delayed for approximately nine months, until November 2018 – when the tree-clearing

        window would reopen, and Mountain Valley’s own contingency schedule showed that

        the company could begin construction and still expect to finish before the FERC deadline

        of October 2020.

               The Landowners’ argument assumes that the need to narrowly tailor preliminary

        relief, see PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 128 (4th Cir. 2011),

                                                     30
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 31 of 42 PageID #: 3485

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019      Pg: 31 of 42




        means that preliminary injunctions should issue only at the last minute, and places a great

        deal of confidence in Mountain Valley’s ability to complete the work on an expedited

        schedule. Even so, that leads us directly to the second form of irreparable injury found

        by the district courts: the significant and unrecoverable financial losses that Mountain

        Valley would sustain if access were delayed until November 2018, rather than granted

        immediately.

               To establish that injury, Mountain Valley presented evidence of three types of

        monetary harm: lost revenues from the delay in pipeline service, estimated at $40 to $50

        million per month; charges and penalties for the breach of construction contracts, totaling

        $200 million; and carrying costs to prolong the project, such as storage and personnel

        expenses, for an additional $40 to $45 million. The district courts closely scrutinized

        those alleged losses, noting testimony suggesting that “some of the claimed damage

        amounts might be lower,” W.D. Va. Opinion, at J.A. 1423, or be “capable of mitigation,”

        N.D.W. Va. Opinion, 307 F. Supp. 3d at 525. But even assuming a “lower amount of loss

        than estimated by [Mountain Valley],” id. at 528, the courts concluded that there still

        would be enough to show irreparable harm under Sage, which credited as irreparable

        injury not only the prospect of missing the FERC deadline but also “increased

        construction costs and losses” from the breach of service contracts, id. at 526–27 (quoting

        Sage, 361 F.3d at 830).

               On appeal, the Landowners raise two principal challenges to the district courts’

        findings of irreparable injury. Most significantly, they insist that the district courts erred

        at the threshold in considering Mountain Valley’s economic losses at all. According to

                                                     31
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 32 of 42 PageID #: 3486

USCA4 Appeal: 18-1159        Doc: 123        Filed: 02/05/2019     Pg: 32 of 42




        the Landowners, prospective financial losses can never qualify as “irreparable injury,” at

        least where they do not “threaten the party’s very existence.” Br. of Appellants at 16.

        All three district courts rejected that argument as inconsistent with our case law, and we

        agree.

                 It is true that when anticipated economic losses will be recoverable at the end of

        litigation, then those losses generally will not qualify as irreparable for purposes of

        preliminary relief. See Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (citing

        Sampson v. Murray, 415 U.S. 61, 90 (1974)). That makes perfect sense: By definition, a

        temporary loss is not irreparable. Only when a temporary delay in recovery somehow

        translates to permanent injury – threatening a party’s very existence by, for instance,

        driving it out of business before litigation concludes – could it qualify as irreparable. See

        Fed. Leasing, Inc. v. Underwriters at Lloyd’s, 650 F.2d 495, 500 (4th Cir. 1981). But

        otherwise, financial losses that can be recovered by a prevailing party at the close of

        litigation ordinarily will not justify preliminary relief. See Hughes Network Sys. v.

        Interdigital Comms. Corp., 17 F.3d 691, 694 (4th Cir. 1994).

                 This case is different, because here, Mountain Valley’s economic losses would not

        be recoverable at the end of litigation. “No party contests that, if [Mountain Valley]

        suffers financial losses as the result of its inability to access the condemned easements, it

        will not be able to recover those losses in this or any other litigation.” N.D.W. Va.

        Opinion, 307 F. Supp. 3d at 526. As the district courts recognized, that is enough to take

        this case out of the ordinary presumption against treating economic losses as irreparable

        injury. See id. at 525 (“[W]hile it is beyond dispute that economic losses generally do not

                                                     32
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 33 of 42 PageID #: 3487

USCA4 Appeal: 18-1159         Doc: 123       Filed: 02/05/2019    Pg: 33 of 42




        constitute irreparable harm, this general rule rests on the assumption that economic losses

        are recoverable.” (internal quotation marks omitted)).     In the unusual circumstances

        presented here, in which monetary damages will be unavailable to remedy financial

        losses when litigation ends, there is no bar to treating those losses as irreparable injury

        justifying preliminary relief. See Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d

        1234, 1250 (10th Cir. 2001) (“[I]rreparable harm is often suffered when . . . the district

        court cannot remedy the injury following a final determination on the merits.” (internal

        alterations and quotation marks omitted)); cf. Fed. Leasing, 650 F.2d at 500 (finding

        irreparable harm when plaintiff’s injury was not “otherwise compensable in damages”).

               Like the district courts, we think all of this is clear enough from our general case

        law on irreparable injury and preliminary injunctions. But if there were any doubt, it

        would be resolved by Sage – which, as the district courts also recognized, expressly treats

        prospective economic injuries flowing from a delay in pipeline construction as a form of

        irreparable injury.     Indeed, many of the of types of financial injury identified by

        Mountain Valley in this case – including losses flowing from delays in pipeline service

        and contractual breach – are precisely the same as those we credited in Sage as grounds

        for preliminary relief. See 361 F.3d at 828–29. And, as noted above, Sage is not alone

        on this point; subsequent cases have followed Sage, relying on similar, unrecoverable

        financial harms to gas companies to find irreparable injury that justifies immediate access

        to condemned properties. See, e.g., All. Pipeline L.P. v. 4.500 Acres of Land, 911 F.

        Supp. 2d 805, 814–15 (D.N.D. 2012) (finding irreparable harm based in part on carrying

        costs associated with delay in construction); Transcon. Gas Pipe Line Co. v. Permanent

                                                    33
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 34 of 42 PageID #: 3488

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019      Pg: 34 of 42




        Easement for 0.03 Acres, No. 4:17-cv-00565, 2017 WL 3485752, at *3 (M.D. Pa. Aug.

        15, 2017) (finding irreparable harm because gas company would “suffer substantial costs

        and loss of profits if it cannot begin the project as soon as possible”); see generally

        Columbia Gas Transmission LLC v. 0.85 Acres, No. 1:14-cv-02288, 2014 WL 4471541,

        at *6 (D. Md. Sept. 8, 2014) (“Many courts [in similar cases] have held that undue delay

        [and] financial burden . . . satisfy the irreparable harm requirement.”).

               The Landowners’ second challenge to the district courts’ findings of irreparable

        injury fares no better. According to the Landowners, Mountain Valley’s prospective

        financial losses flow entirely from the company’s voluntary decision to enter into early

        construction and service contracts, geared toward starting pipeline service well in

        advance of the FERC deadline. Harms resulting from breaches of those contracts, the

        Landowners argue, are thus “self-inflicted,” and cannot be the basis for a preliminary

        injunction. Like the district courts, we disagree.

               We do not doubt that some forms of “self-inflicted” harm may be discounted or

        ignored altogether in the preliminary-injunction analysis. See Di Biase, 872 F.3d at 235

        (preliminary injunction not warranted where the “moving parties have not shown that

        they availed themselves of opportunities to avoid the injuries of which they now

        complain”); Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y, 725 F.3d

        940, 947 (9th Cir. 2013) (“[T]raditional equitable considerations such as . . . unclean

        hands may militate against issuing an injunction that otherwise meets Winter’s

        requirements.”).   But as the district courts here explained, when a gas company is

        governed by FERC’s approval process and in-service deadline, early contractual

                                                     34
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 35 of 42 PageID #: 3489

USCA4 Appeal: 18-1159      Doc: 123          Filed: 02/05/2019       Pg: 35 of 42




        obligations are not “self-inflicted” in the relevant sense. See N.D.W. Va. Opinion, 307 F.

        Supp. 3d at 528 (recognizing that “a FERC-governed, natural-gas company’s self-

        inflicted contracts and deadlines are not driven solely by its desire to place the pipeline

        into service as quickly as possible” (internal quotation marks omitted)). Rather, lining up

        service contracts years in advance is “encourage[d], if not require[d]” by a FERC

        approval process that treats such contracts as evidence of market demand. See S.D.W.

        Va. Opinion, at J.A. 2714. And as Mountain Valley’s witness testified, once a FERC

        certificate issues, meeting FERC’s three-year in-service deadline requires that the gas

        company have contractors at the ready and proceed expeditiously with construction. See

        W.D. Va. Opinion, at J.A. 1427.          Under those circumstances, the district courts

        concluded, Mountain Valley’s decision to set its schedule as it did, and contract

        accordingly, was “entirely reasonable.” N.D.W. Va. Opinion, 307 F. Supp. 3d at 528.

        And in light of that judgment, the district courts did not err by including harms associated

        with those contracts in their irreparable injury analyses.

                                                          3.

               Under Winter’s third prong, the district courts were required to weigh the equities,

        considering the harms the Landowners would suffer if preliminary injunctions issued –

        that is, if Mountain Valley were permitted to access the condemned land prior to

        determination and payment of just compensation.          The district courts held that the

        balance of the equities favored Mountain Valley, principally because the Landowners’

        harms would be the same whether access was granted prior to or only after just

        compensation was paid. We find no error in the courts’ reasoning.

                                                     35
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 36 of 42 PageID #: 3490

USCA4 Appeal: 18-1159       Doc: 123          Filed: 02/05/2019   Pg: 36 of 42




               Before the district courts, the Landowners presented affidavits and testimony

        about injuries to their property – tree-felling, harms to water sources, and the like – that

        would be sustained if Mountain Valley were granted access. As the district courts

        explained, however, those injuries arise not from the grant of preliminary relief – the

        “take-first, pay-later” condemnations to which the Landowners object – but from

        construction of the pipeline itself. Whether the Landowners are compensated before or

        after Mountain Valley takes the easements to which it is legally entitled, the harm to their

        property will be identical. See N.D.W. Va. Opinion, 307 F. Supp. 3d at 530 (“At bottom,

        it is the [Natural Gas Act] and the FERC Certificate that are responsible for the

        [Landowners’] injuries, and delaying access until just compensation is paid will do

        nothing to alleviate those burdens.” (citing Sage, 361 F.3d at 829)). And either way, the

        Landowners will be entitled to the same just compensation for the takings. See S.D.W.

        Va. Opinion, at J.A. 2720 (“[J]ust compensation is guaranteed by the Fifth Amendment

        whether property condemned under the [Natural Gas Act] is taken immediately or after a

        trial.” (citing Sage, 361 F.3d at 829)).

               It is true, as the Landowners contend, that because the process of determining just

        compensation will be a lengthy one, the grant of preliminary relief means that their

        property will be disturbed sooner rather than later. But as we held in Sage, that is

        “simply a timing argument,” not an independent injury traceable to the “taking [of]

        property before determining just compensation.” 361 F.3d at 829 (emphasis added).

        Indeed, as Sage explains, any harm that otherwise might be experienced because of a gap

        in time between possession and compensation is addressed by the right of landowners to

                                                     36
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 37 of 42 PageID #: 3491

USCA4 Appeal: 18-1159       Doc: 123         Filed: 02/05/2019      Pg: 37 of 42




        draw upon court-ordered deposits during the pendency of condemnation proceedings.

        Id.; see also S.D.W. Va. Opinion, at J.A. 2720 (any injury related to early loss of use is

        “blunted by the landowners’ right to draw down the money that Mountain Valley has

        indicated it is willing to deposit as assurance for the taking” (internal alterations and

        quotation marks omitted)). In any event, while a small group of Landowners testified

        that immediate as opposed to delayed possession would cause them special injury, we

        cannot say that the district courts abused their discretion in finding that the balance of the

        equities nevertheless favored Mountain Valley. One Landowner, for instance, operates

        property that serves as a wedding venue and pick-your-own-apples orchard, and testified

        that he would suffer greater harm as a result of construction in the spring and summer

        than if possession were delayed until November 2018. And, to give a second example,

        another Landowner alleged special disturbances to farm animals and timber values that

        would result from immediate possession of her land. The district courts concluded,

        however, that the potential harms to Mountain Valley from delay outweighed the harms

        to the “very few landowners” who had identified a potential injury arising from

        immediate possession, W.D. Va. Opinion, at J.A. 1431, and we think that judgment was

        well within their discretion.

               We note that, compared to the Western District of Virginia, the other two district

        courts did not address as directly the potential that immediate rather than postponed

        possession might be especially harmful to certain Landowners.              In particular, the

        Southern District of West Virginia seems to have misapprehended our holding in Sage as

        requiring a finding in favor of a pipeline in the context of [Natural Gas Act]

                                                     37
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 38 of 42 PageID #: 3492

USCA4 Appeal: 18-1159      Doc: 123         Filed: 02/05/2019     Pg: 38 of 42




        condemnation actions. S.D.W. Va. Opinion, at J.A. 2720 (“In Sage, the Fourth Circuit

        conclusively spoke on this issue in the context of [Natural Gas Act] condemnation

        actions.”). Given the Supreme Court’s instruction in Winter that a preliminary injunction

        may “never [be] awarded as of right,” the district courts were required to consider the

        particular harms presented by the Landowners in these cases in weighing the balance of

        the equities and were not constrained by our precedent to find in favor of Mountain

        Valley on this point. See 555 U.S. at 24. To the extent that Sage could be read

        otherwise, we take this opportunity to clarify that while the balance of equities may often

        tip in favor of the pipeline company in the context of Natural Gas Act condemnations,

        such an outcome is by no means guaranteed or automatic. Thus, a district court must

        consider evidence of harm to the particular landowners in a given condemnation action

        when determining whether the pipeline has met the third preliminary injunction

        requirement.    After thoroughly reviewing the particular evidence presented by the

        Landowners in the Northern District of West Virginia and Southern District of West

        Virginia, we are confident that there was no evidence presented of harm to the

        Landowners resulting from the injunction, as opposed to the pipeline itself, that would

        outweigh the harm that Mountain Valley would likely suffer absent an injunction.

               Finally, the Landowners point to the possibility that ongoing legal challenges to

        the Certificate will bear fruit – in which case, they argue, the grant of preliminary relief

        will have caused them injury by allowing access that later would prove unjustified. The

        district courts declined to credit this argument, and properly so. As they had explained

        already in granting partial summary judgment to Mountain Valley on its substantive right

                                                    38
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 39 of 42 PageID #: 3493

USCA4 Appeal: 18-1159     Doc: 123         Filed: 02/05/2019    Pg: 39 of 42




        to exercise eminent domain, only two entities – FERC and a court of appeals with

        jurisdiction under 15 U.S.C. § 717r(b) – may stay the enforcement of a FERC certificate

        pending resolution of legal challenges.        “District courts in [Natural Gas Act]

        condemnation proceedings,” by contrast, “do not have authority to consider other legal

        challenges to the FERC order, [or] . . . the ability to stay condemnation proceedings to

        wait until other legal challenges are resolved.” W.D. Va. Opinion, at J.A. 1415–16. The

        Landowners have not challenged that holding on appeal, and it forecloses their argument

        here: Any harms that might arise from the pendency of litigation around the Certificate

        are “not harms that would preclude the grant of immediate possession” to Mountain

        Valley in a condemnation proceeding. Id. at 1429.

                                                       4.

               Finally, on the fourth Winter element, the district courts reasonably determined

        that the preliminary injunctions were in the public interest, as they would allow for

        expeditious construction of a FERC-approved pipeline. As we explained in Sage, the

        issuance of a FERC certificate signifies that the Commission – the agency charged with

        administering the Natural Gas Act – has determined that pipeline construction will

        advance the congressional purposes behind that Act and “serve the public interest,”

        making available to consumers an adequate supply of natural gas at reasonable prices.

        361 F.3d at 830. It follows, we reasoned, that granting a gas company immediate access

        to necessary easements during the pendency of condemnation proceedings likewise

        would advance the public interest, because a “delay in construction would postpone these

        benefits.” Id.

                                                  39
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 40 of 42 PageID #: 3494

USCA4 Appeal: 18-1159        Doc: 123          Filed: 02/05/2019     Pg: 40 of 42




                 The district courts did not abuse their discretion in applying Sage to the facts of

        these cases. Mountain Valley’s certificate rests on an agency finding that the proposed

        pipeline will benefit the public by meeting a market need for natural gas, and will do so

        in a way that is environmentally acceptable. The Landowners disagree with FERC’s

        assessment, and – relying on the opinion of a dissenting FERC commissioner – argued

        before the district courts that “the public interest in this case does not support allowing

        the construction of the pipeline, due to the environmental hazards or the other possible

        effects on historical areas or artifacts as a result of the construction.” W.D. Va. Opinion,

        at J.A. 1431. But as the district courts explained, that is a challenge to the Certificate

        itself that must be raised before the Commission and then, if necessary, the appropriate

        court of appeals, not by way of collateral attack in a condemnation proceeding: “[A]s the

        Certificate Order itself makes clear, FERC has considered and rejected the very

        arguments against the [pipeline] raised in the briefing and in court. Those argument[s]

        are not properly before the court. They are indirect and collateral attacks on the order

        itself.” Id.; accord N.D.W. Va. Opinion, 307 F. Supp. 3d at 531 (“The Court will not

        second-guess FERC’s determination that [the] project will benefit the public need for

        natural gas as the [Landowners] request.”); S.D.W. Va. Opinion, at J.A. 2721 (“FERC

        conducted a careful analysis of the [project] and determined that the project will promote

        [the Natural Gas Act’s] goals and serve the public interest.” (quoting Sage, 361 F.3d at

        830)).

                 That is not to say, of course, that a FERC certificate necessarily will be dispositive

        of the public interest inquiry under Winter. Apart from setting an in-service deadline, a

                                                       40
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 41 of 42 PageID #: 3495

USCA4 Appeal: 18-1159        Doc: 123        Filed: 02/05/2019     Pg: 41 of 42




        FERC certificate does not address timing, and so cannot establish by itself that immediate

        possession, as opposed to pipeline construction generally, is in the public interest. But

        echoing our reasoning in Sage, the district courts here concluded that because delaying

        construction would delay – or, if Mountain Valley were unable to meet its FERC

        deadline, frustrate entirely – the public benefits identified by the Commission, the public

        interest factor favored preliminary relief. See N.D.W. Va. Opinion, 307 F. Supp. 3d at

        531 (“There can be no dispute that delaying [Mountain Valley’s] completion of the

        project will delay the introduction of the benefits identified by FERC.”); W.D. Va.

        Opinion, at J.A. 1432 (“Timely completion of the [p]roject, FERC has expressed, is in the

        public interest.” (emphasis added)). And while there may be cases in which there are

        public-interest arguments against immediate possession that were not considered by the

        Commission in reviewing the public benefit of the pipeline project writ large, this is not

        one of them. As the Landowners’ own brief makes clear, the argument they advanced in

        the district courts and advance now on appeal – that “the public interest favors protection

        of their constitutional rights, the environment, and historical resources,” Br. of Appellants

        at 46 – is addressed to the pipeline project generally rather than to immediate possession

        specifically, raising the same issues that were considered and rejected by FERC when it

        issued the Certificate. 9


               9
                  We note that the Southern District of West Virginia did not recognize the
        distinction between the public interest in pipeline construction generally and in
        immediate access specifically. See Winter, 555 U.S. at 20 (“A plaintiff seeking a
        preliminary injunction must establish . . . that an injunction is in the public interest.”)
        (emphasis added). The district court did, however, incorporate our reasoning under the
        (Continued)
                                                     41
     Case 1:17-cv-00211-TSK Document 274 Filed 02/05/19 Page 42 of 42 PageID #: 3496

USCA4 Appeal: 18-1159       Doc: 123          Filed: 02/05/2019   Pg: 42 of 42




                                                    III.

               For the foregoing reasons, we find that the district courts did not abuse their

        discretion in granting preliminary injunctive relief to Mountain Valley. Accordingly, we

        affirm the district courts’ orders.



                                                                                    AFFIRMED




        public-interest prong in Sage, which does address that issue and finished with the
        common-sense observation that a construction delay would postpone the benefits relied
        on by FERC in issuing its certificate. See S.D.W. Va. Opinion, at J.A. 2721 (citing Sage,
        361 F.3d at 830). It also cited the first two district court opinions approvingly, and
        recognized that it was faced with “virtually identical circumstances.” Id. at 2713. Under
        these circumstances, the absence of additional analysis of the public-interest prong does
        not amount to an abuse of discretion.


                                                     42
